PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
RAVEENDRAN et al.
Application No. 16/182,913
Filed: November 07, 2018
For: LAB ON A CHIP DEVICE FOR MULTI-ANALYTE DETECTION AND A METHOD OF FABRICATION THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 06, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Jonathan Garfinkel appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he as appropriate is authorized to represent the particular party on whose behalf he  as appropriate acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers, mailed September 17, 2020.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on November 18, 2020. A Notice of Abandonment was mailed on February 04, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment to the specification, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 

This application is being referred to Office of Data Management (ODM) for appropriate action in the normal course of business on the reply received.


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions